Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2020

                                      No. 04-20-00107-CV

                              Douglas Hedrick and Mark Hedrick,
                                         Appellants

                                                v.

                    JBRF, LLC, Lonestar Handgun, LLC, and Joshua Felker,
                                         Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-00267
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

        The trial court clerk has filed a notification of late record, stating that appellants have
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that
appellants are not entitled to preparation of the clerk’s record without paying the fee.

         We, therefore, ORDER appellants to provide written proof to this court on or before May
4, 2020, that either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee. If appellants
fail to respond within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if
appellant fails to comply with an order of this court).


                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2020.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court